 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          CAROL BAILEY-MEDWELL,                            CASE NO. C17-1697-MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          HARTFORD LIFE AND ACCIDENT
            INSURANCE COMPANY,
14
                                   Defendant.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge: The Court is in receipt of the Parties’ Joint Stipulation
18
     Requesting a Trial Continuance. (Dkt. No. 35.) The Court anticipates ruling on the Cross-
19
     Motions for Summary Judgment by October 24, 2018. While the December 3, 2018 trial date
20
     shall remain in effect, the deadline for any Motions in Limine is hereby extended until 14 days
21
     after the Court issues its ruling on the Cross-Motions for Summary Judgment.
22

23

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed October 9, 2018.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
